Citation Nr: 1507629	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to July 1969.  He also had subsequent reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file and a corresponding file in the Veterans Benefits Management System associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran underwent an additional VA examination in January 2014, which addressed the Veteran's hypertension.  The virtual files also reveal that the Veteran's service representative filed an Appellate Brief on the Veteran's behalf in January 2015.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  VA treatment records indicate a current diagnosis of hypertension.

2.  The Veteran is service-connected for diabetes mellitus, effective May 2008.

3.  Service treatment records do not show complaints, symptoms, treatment, or a diagnosis of hypertension.

4.  In a November 2009 VA examination report, upon a review of the claims file, including relevant medical records, a VA examiner concluded that the Veteran's hypertension was aggravated by his diabetes mellitus, as it was well known that diabetes has an aggravating effect on hypertension.

5.  In a January 2014 VA examination report, upon a review of the claims file, including relevant medical records, a VA examiner opined that the Veteran's hypertension had been permanently aggravated by his diabetes mellitus.

6.  There are no additional or contrary medical opinions of record.


CONCLUSION OF LAW

Hypertension is aggravated by the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


ORDER

Service connected for hypertension as secondary to service-connected diabetes mellitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


